Citation Nr: 0600559	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Newark, New Jersey RO.  In September 2005, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of this hearing is of record.  
During the hearing the veteran submitted additional evidence 
and a statement waiving RO consideration of the evidence.


FINDINGS OF FACT

The veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities, but is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations and does not require 
twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's diabetes 
mellitus.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119 
Diagnostic Code (Code) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An April 2004 letter from the RO provided the veteran initial 
notice on the matter at hand, including to submit any 
evidence in his possession pertinent to the claim.  A 
September 2004 statement of the case advised the veteran of 
what the evidence showed and what was needed to establish 
entitlement to a higher rating (the basis for the decision on 
appeal).  While complete notice did not precede the initial 
decision in this matter, the veteran has had ample 
opportunity to respond or to supplement the record after 
notice was given.  He is not prejudiced by any notice timing 
deficiency.  VA (and to the extent possible) private 
treatment records have been secured, and the veteran has been 
examined by VA.  VA's duty to assist is also met.  Notably, 
the determination below grants the specific rating sought by 
the veteran in his claim for increase and in his October 2004 
substantive appeal.  

II. Factual Background

VA outpatient treatment records show that the veteran was 
seen in December 2003, and in April, May, and July 2004 for 
treatment of diabetes mellitus.

On May 2004 VA examination, the veteran reported having 
insulin dependent diabetes mellitus that was not well 
controlled.   He reported following a strict diet and 
exercise routine and complained of tiredness, fatigue, and 
loss of strength.  

A September 2005 statement from the veteran's treating 
physician indicates that the veteran is on insulin for his 
diabetes and that his diet and physical activity are 
restricted.  

In September 2005, the veteran testified during a Travel 
Board hearing that he was on insulin injections three times a 
day.  He indicated he sees the treatment providers 
"periodically".  He also stated that he tired frequently, 
and did not engage in the physical activities that he used 
to.  

III. Legal Criteria and Analysis

At the outset, it is noteworthy that the complications of the 
veteran's diabetes mellitus include post-operative cataracts, 
erectile dysfunction, and peripheral neuropathy of the hands 
and lower extremities.  These disabilities are separately 
rated, and those ratings are not before the Board at this 
time.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Diabetes mellitus is rated under Code 7913, which provides a 
20 percent rating for diabetes mellitus requiring insulin and 
a restricted diet, or an oral hypoglycemic agent and a 
restricted diet; a 40 percent rating when insulin, a 
restricted diet, and regulation of activities are required; a 
60 percent when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The record shows (and the veteran's physician verifies) that 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and restricted physical activity.  Hence, 
the criteria for a 40 percent rating are met.  The next 
higher, 60 percent, rating is not warranted because the 
record does not contain evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization, or that 
the diabetes requires visits to a diabetic care provider 
twice a month (or in greater frequency).


ORDER

A 40 percent rating is granted for the veteran's diabetes 
mellitus, subject to the regulations governing payment of 
monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


